                        UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                     CIVIL ACTION NO. ___________________


JACKSON FARMING COMPANY OF                       )
AUTRYVILLE a/k/a JACKSON’S FARMING               )
COMPANY OF AUTRYVILLE, WILLIAM                   )
BRENT JACKSON, and WILLIAM RODNEY                )
JACKSON                                          )
                                                 )   NOTICE OF REMOVAL OF ACTION
              Plaintiff,                         )   PURSUANT TO 28 U.S.C. § 1441(b)
v.                                               )            (DIVERSITY)
                                                 )
FCCI SERVICES, INC. and NATIONAL                 )
TRUST INSURANCE COMPANY,                         )
                                                 )
              Defendants.                        )

       Defendants, FCCI Services, Inc. (“FCCI”) and National Trust Insurance Company

(“National Trust” and collectively “Defendants”), hereby give notice, pursuant to 28

U.S.C. §§ 1332, 1441(b), and 1446, that they have removed the above-captioned

matter to the United States District Court for the Eastern District of North Carolina. A

copy of this Notice is being filed with the Clerk of Superior Court of Sampson County,

North Carolina, pursuant to 28 U.S.C. § 1446(b). In support of this Notice, Defendant

states the following:

                PROCEDURAL HISTORY AND CASE BACKGROUND

       1.     This civil action regards whether a general liability insurance policy issued

by Defendant National Trust to Plaintiffs requires the insurer to indemnify Plaintiffs for

the damages they allege they incurred.

       2.     On or about September 25, 2019, Plaintiffs filed a Complaint against


                                            1




            Case 7:19-cv-00214-D Document 1 Filed 10/30/19 Page 1 of 7
Defendants in the Superior Court of Sampson County, North Carolina. The Complaint

was assigned case no. 19 CVS 1060 (the “State Court Action”). Plaintiffs served the

Complaint upon Defendant National Trust, via certified mail, on October 1, 2019.

Defendant FCCI was served with the complaint via certified mail on or about October 3,

2019. See Exhibit 1, copy of Plaintiff’s Complaint.

      3.     According to the Complaint, on or about March 17, 2015, Defendant FCCI

issued a general liability insurance policy bearing the number FPP0001742 4 (the

“Policy”) to Plaintiffs. See Complaint, ¶11. See also Exhibit 2, a copy of the Policy.

Defendants contend that National Trust is the issuing company of the Policy, not FCCI.

      4.     On or about December 16, 2015, Plaintiff Jackson Farming Company of

Autryville a/k/a Jackson’s Farming Company of Autryville (“Jackson Farming”) was

notified of alleged violations of the Fair Labor Standards Act (“FLSA”), the North

Carolina Wage and Hour Act (“NCWHA”), and the common law of contracts related to

some of their H-2A guestworkers. See Complaint, at ¶15.

      5.     Subsequently, the guestworkers or employees of Plaintiffs filed a class

action lawsuit against Plaintiffs in the Eastern District of North Carolina. The action was

assigned case no. 7:16-CV-25-D and styled Constantino Sanchez-Rodriguez et al v.

Jackson Farming Company of Autryville a/k/a Jackson’s Farming Company of Autryville

et al. (the “Class Action Suit”). The Class Action Suit alleges Plaintiffs committed

violations of the FLSA, the NCWHA and common law contracts. See Complaint at ¶¶17-

18.

      6.     Plaintiffs provided notice of the Class Action Suit to Defendants on or

about August 5, 2016 (the “Claim”).

                                            2



           Case 7:19-cv-00214-D Document 1 Filed 10/30/19 Page 2 of 7
       7.      The Class Action Suit has settled, for approximately $92,000.

       8.      The Complaint in this action alleges the Defendants wrongfully denied

Plaintiffs’ Claim for coverage related to the Class Action Suit. Id., at ¶¶20-21.

       9.      In their Complaint, Plaintiffs allege two causes of action against

Defendants. The First Cause of Action is for Breach of Contract. It seeks damages in

excess of $25,000. Id., at ¶38. Plaintiffs’ Second Cause of Action is for Declaratory

Judgment, seeking a declaration of Plaintiffs’ rights under the Policy. Finally, the

Complaint seeks an unidentified amount of costs and attorneys’ fees. Id., at p. 7.

       10.     In accordance with the foregoing, including 28 U.S.C. §§ 1332(a)(1), 1446

(b)(3), and 1446 (c)(1), Defendant now removes this matter to this Court based upon

diversity jurisdiction.

                   JURISDICTIONAL BASIS UNDER 28 U.S.C. § 1332

       11.     Under U.S.C. § 1332(a)(1), this Court has “original jurisdiction where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between … citizens of different States ….” Id. Here, both criteria are met.

A.     Complete Diversity of Citizenship Exists.

       12.     According to the Complaint, Plaintiff Jackson Farming is a North Carolina

corporation with its principal place of business in Sampson County, North Carolina. See

Ex. 1, Compl. ¶1. Plaintiffs William Brent Jackson and William Rodney Jackson are

each residents of Sampson County, North Carolina. Id, at. ¶¶ 2-3.

       13.     Defendant FCCI is a corporation organized and existing under the laws of

the State of Florida, with its principal place of business in Sarasota, Florida.

       14.     Defendant National Trust is a corporation organized and existing under

                                              3



             Case 7:19-cv-00214-D Document 1 Filed 10/30/19 Page 3 of 7
the laws of the State of Indiana, with its principal place of business in Sarasota, Florida.

       15.     Given that Plaintiffs are all citizens of North Carolina, Defendant FCCI is a

citizen of Florida, and Defendant National Trust is a citizen of Indiana, the Parties to this

Action are citizens of different states, and complete diversity between the Parties exists.

B.     The Amount in Controversy Exceeds $75,000.00.

       16.     As indicated above, the amount in controversy exceeds $75,000,

exclusive of interest and costs.

       17.     Plaintiffs’ First Cause of Action seeks actual damages in excess of

$25,000 plus the costs of the action and attorneys’ fees. See supra.

       18.     Plaintiffs allege they had to incur costs to defend, settle, and pay the

Plaintiffs in the Class Action Suit. Id. at ¶ 36.

       19.     Plaintiffs demand for actual damages is based on the Claim and the Class

Action Suit. The Class action suit settled for $96,950. See Exhibit 3 – Joint Motion for

Approval of Collective Action and Class Action Settlement. See also Exhibit 4 – Order

Granting Final Approval of Collective Action and Class Action Settlement.

       20.     Upon aggregating the Class Action Settlement amount of $96,950 with

costs and attorney’s fees beyond that figure, the amount in controversy in this Action

exceeds the jurisdictional threshold of $75,000.00. See generally Pl’s. Compl.; see also

Francis v. Allstate Ins. Co., 709 F.3d 362 (4th Cir. 2013) (holding that when the

applicable state’s law permits the recovery of attorney’s fees, such fees may be

included when determining whether the matter satisfies the jurisdiction threshold); JTH

Tax, Inc. v. Frashier, 624 F.3d 635, 639 (4th Cir. 2010) (holding same); Wood v. Stark

Tri-County Bldg. Trades Council, 473 F.2d 272 (6th Cir. 1973) (holding same).

                                                4



             Case 7:19-cv-00214-D Document 1 Filed 10/30/19 Page 4 of 7
       21.     Accordingly, the requirements of 28 U.S.C. §1332 are satisfied, as the

amount in controversy exceeds $75,000.00.

                                     LEGAL ARGUMENT

       22.     As stated above, the amount in controversy in this matter exceeds

$75,000.00, exclusive of interest and costs, and this matter is between citizens of

different states. Accordingly, this Honorable Court has jurisdiction pursuant to 28 U.S.C.

§§ 1332 and 1441.

       23.     Pursuant to 28 U.S.C. §1441(a), this Court is the proper venue for removal

because it is the district and division embracing the place where the originally filed State

Action is pending. Defendant, though, does not waive its right to contest venue,

including pursuant to 28 U.S.C. §1404.

       24.     Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being

served upon counsel for the Plaintiffs and shall be contemporaneously filed with the

Clerk’s Office for the Court of Common Pleas of Horry County, South Carolina.

       25.     A copy of the Notice of Removal to Opposing Counsel and the Notice of

Filing the Notice of Removal, both of which shall be filed in the State Court action, is

attached hereto as Exhibits 5 and 6, respectively.

       26.     This Notice of Removal is not a waiver of Defendant’s defenses, including

but not limited to the right to contest venue, nor should it be understood or construed as

a waiver of any defense Defendant may have against any of the allegations in the

Complaint, or as a general appearance or waiver of any defense based upon lack of

jurisdiction or for failure to state a claim.



                                                5



             Case 7:19-cv-00214-D Document 1 Filed 10/30/19 Page 5 of 7
       WHEREFORE, Defendants, FCCI Services, Inc. and National Trust Insurance

Company, request that the above-captioned action be removed from the Superior Court

of Sampson County, North Carolina, to the United States District Court for the Eastern

District of North Carolina.

                                 BUTLER WEIHMULLER KATZ CRAIG LLP
                                   /s/_L. Andrew Watson_________________
                                 L. Andrew Watson
                                 NC Bar No.: 41812
                                 Eric R. Noble
                                 NC Bar No.: 47120
                                 11605 North Community House Road, Ste. 150
                                 Charlotte, NC 28277
                                 PH: (704) 543-2321
                                 FX: (704) 543-2324
                                 E: awatson@butler.legal
                                     enoble@butler.legal
                                 Attorneys for Defendants




                                          6



           Case 7:19-cv-00214-D Document 1 Filed 10/30/19 Page 6 of 7
                             CERTIFICATE OF SERVICE

      I hereby certify that on the _30th__ day of October, 2019, I served a true and

correct copy of the foregoing NOTICE OF REMOVAL by placing the same, postage

prepaid, in the United States Mail addressed to the following persons, as well as filing

the same with the above-captioned court via ECF Pacer:

                                  Luther D. Starling, Jr.
                                  Daughtry, Woodard, Lawrence & Starling
                                  P.O. Drawer 1960
                                  Smithfield, NC 27577
                                  Counsel for Plaintiff



                                 /s/ L. Andrew Watson________________
                                 L. Andrew Watson




                                           7



          Case 7:19-cv-00214-D Document 1 Filed 10/30/19 Page 7 of 7
